Order, Supreme Court, New York County (Diane Lebedeff, J.), entered July 19, 1995, which, to the extent appealed from, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied since issues of fact exist as to, inter alia, whether the alleged negligent supervision by a karate instructor, an employee of defendant, was a breach of defendant’s duty of care and to what extent, if any, plaintiff assumed the risk of injury by regularly partaking in the organized sparring sessions, which were conducted on a hard and allegedly slippery gym floor (Radwaner v USTA Natl. *383Tennis Ctr., 189 AD2d 605, 605-606; see, Benitez v New York City Bd. of Educ., 73 NY2d 650, 658, quoting McGee v Board of Educ., 16 AD2d 99, 102, lv denied 13 NY2d 596). Concur—Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.